Citation Nr: 1026160	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right leg varicose 
veins.

2.  Entitlement to service connection for left leg varicose 
veins.

3.  Entitlement to service connection for a left lower extremity 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to an initial compensable rating for right lower 
extremity scar.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active military duty from November 1977 to 
November 1981.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from March 2007 and October 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In March 2007, the RO denied entitlement to service connection 
for right leg and left leg varicose veins.  In October 2008, 
service connection was granted for right lower extremity 
residuals of a soft tissue laceration.  The Veteran's right lower 
extremity scar was rated as noncompensable.  At that time, the RO 
denied entitlement to service connection for right knee and left 
lower extremity disabilities.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in March 2010.

The issues of entitlement to service connection for right leg 
varicose veins, left leg varicose veins, a right knee disability 
and left lower extremity disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's right lower extremity scar is tender and painful.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a right lower extremity 
scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7804, 7805 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Board decision below constitutes a total grant of benefits 
sought on appeal.  In March 2010 testimony before the Board, the 
Veteran expressly limited his appeal to the issue of entitlement 
to a separate 10 percent rating for a tender and painful right 
lower extremity scar.  On clarification from the Board, the 
Veteran stated that if he were to be awarded for the scar, which 
would satisfy his appeal of the right lower extremity issue.  
Because the Board in the decision below grants the Veteran's 
claim for a 10 percent disability rating based for a tender and 
painful right lower extremity scar, the decision constitutes a 
total grant of benefits sought on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In light of the favorable disposition, no further assistance or 
notice is required under the Veterans Claims Assistance Act of 
2000 (VCAA) to help the appellant in substantiating his claim.

Analysis

The Veteran asserts, in essence, that a compensable rating is 
warranted for his right lower extremity scar because the 
disability is chronically tender and painful.

Diagnostic Code 7804 provides that scars that are tender and 
painful on examination warrant a maximum 10 percent rating.  
Under Diagnostic Code 7805, scars are rated based on the 
limitation of motion of the part affected.

The Veteran was afforded a comprehensive VA scars examination in 
May 2008, which noted a 10-15 cm scar below the right knee.  
Range of motion of the right knee was from zero to 135 degrees.  
In March 2010, the Veteran testified that his right lower 
extremity scar is painful and tender.  Given the Veteran's report 
of the right lower extremity scar being painful and tender, the 
Board concludes that a maximum 10 percent rating is warranted 
under Diagnostic Code 7804.  As noted above, at his March 2010 
Board hearing, the Veteran indicated that a 10 percent rating 
would satisfy his appeal on this issue.


ORDER

A 10 percent rating for right lower extremity scar, subject to 
the law and regulations governing the payment of VA monetary 
benefits.


REMAND

The Veteran's service treatment records show that he sustained a 
laceration to the right leg laceration, which required sutures, 
in October 1980.  Service connection is currently in effect for 
the residual scarring of the right lower extremity laceration.  
The Veteran asserts that his current varicose veins are 
attributable to the in-service laceration and that his left leg 
varicose veins, right knee disability, and left lower extremity 
disability are secondary to the right leg varicose veins.  He 
also reports noticing the onset of the disability in service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Because the Board 
assumes, for the purpose of the adjudication of the Veteran's 
claim, that he lacerated his right leg, and it is unclear to the 
Board whether his right leg varicose veins, left leg varicose 
veins, a right knee disability and left lower extremity 
disability are in any way related to that laceration or to 
service, the Board concludes that a remand for an examination and 
etiological opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of the Veteran's varicose veins, 
right knee disability, and left lower 
extremity disability.  If the Veteran is not 
available for an examination, forward the 
claims file for review by an examiner for the 
purpose of obtaining an opinion without the 
examination of the Veteran.  The claims file 
must be made available to and be reviewed by 
the examiner in conjunction with rendering 
the requested opinion.  The examiner must 
indicate in the examination report that the 
claims file was reviewed.  The examiner must 
also specifically acknowledge and consider 
the Veteran's report of the onset of his 
symptoms/impairment.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's varicose 
veins, right knee disability, and/or left 
lower extremity disability had their onset in 
or are etiologically related, at least in 
part, to any incident of the Veteran's 
service, to include as to his service-
connected right lower extremity disability.  
If not, the examiner is requested to provide 
an opinion as to which alternative etiology 
is more likely.  A complete rationale must be 
provided for all opinions and must be set 
forth in a legible report.

2.  Then readjudicate the claims.  If the 
benefits sought on appeal are not granted, 
the RO should issue a supplemental statement 
of the case and provide the Veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


